[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence:             July 28, 1995 Date of Application:          August 9, 1995 Date Application Filed:       August 14, 1995 Date of Decision:             November 23, 1999
Application for review of sentence imposed by the Superior Court, Judicial District of Hartford.
Docket No. CR 94-458007;
Michael Wagner, Defense Counsel, for Petitioner.
Victor Carlucci, Assistant State's Attorney, for the State.
 BY THE DIVISION
The petitioner, following a jury trial, was convicted of Escape, 1st degree (§§ 53a-169(a)(3), and thereafter sentenced to a term of 9 years.
His attorney argues that this is a non-violent escape resulting from him leaving a half-way house. (The petitioner claims he was not aware he had to stay there).
In arguing against a reduction, the state's attorney points to his lengthy record, which includes, significantly, two prior escape convictions in 1989 and 1990.
It is also significant that within one month or so after leaving the half-way house, he was committing crimes of theft in CT Page 15892 New York state.
The sentencing court counted some 42 crimes committed by the petitioner in the six years prior to his sentencing in Connecticut, New York and Pennsylvania.
This Division can only modify a sentence pursuant to §43-28 of the Practice Book.
Given the repetitive nature of this particular offense, along with the almost continual unlawful activities of the petitioner, there is little rehabilitative purpose for any sentence, but rather the deterrent, isolative and need for public protection must be the primary objectives.
The Division concludes that the sentence imposed was reasonable and proportionate under the criteria of § 43-28 of the Practice Book.
It is, therefore, affirmed.
Klaczak, Judge.
Miano, Judge.
Ianotti, Judge.
Klaczak, Miano and Ianotti, J.s, participated in this decision.